DETAILED ACTION
1. 	This Office Action is in response to the After Final response on 1/26/2022. 

Allowable Subject Matter
2. 	Claims 1-14 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest references: Eh et al. (US PG Pub 2005/0182273 A1 as listed on the IDS dated 6/8/2020) and Giersch et al. (US Patent 5,166,412 as listed on the IDS dated 6/8/2020).

           Summary of Claim 1: 
A compound represented by the following general formula:




    PNG
    media_image1.png
    156
    292
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    148
    286
    media_image2.png
    Greyscale
 or


    PNG
    media_image3.png
    155
    304
    media_image3.png
    Greyscale


wherein R1 and R2 are each independently a hydrogen atom or a methyl group, n is 2 or 3, two or more R3 and R4 are each independently a hydrogen atom or a methyl group, -3- 4844-0241-7343.1Atty. Dkt. No. 023312-0301 Y is -O-CO-Z, -O-CO-O-Z, -CO-Z, -CO-O-Z or -CH(Z')-CO-Z2, Y2 is -O-CO-Z or -O- CO-O-Z, and Y3 is -O-CO-Z3, where Z is a linear or branched alkyl group containing 1 to 5 carbon atoms or a cycloalkyl group containing 3 to 5 carbon atoms, Z' is a hydrogen atom, a methyl group or an ethyl group, Z2 is a linear or branched alkyl group containing 1 to 3 carbon atoms, and Z3 is a cycloalkyl group containing 3 to 5 carbon atoms, and the adjacent two ring-constituting double lines, each consisting of a solid line and a dotted line, are each independently a double bond or a single bond, except for the case where both are double bonds.

 


Eh et al. teach compounds of the formula:
	

    PNG
    media_image4.png
    201
    247
    media_image4.png
    Greyscale


Wherein R3 and R4 are CH3, R1 is CH3, R2 is hydrogen, R5 and R6 are hydrogen, Y is CR7R8OCOR9 wherein R7 and R8 are hydrogen and R9 is a branched or straight chain C1 to C5 alkyl group [0009-0021].
3 is –O–CO–Z3, wherein Z3 is a cycloalkyl group containing 3 to 5 carbon atoms.

Giersch et al. teach compounds of the formula:


    PNG
    media_image5.png
    97
    333
    media_image5.png
    Greyscale


wherein R represents a 3,3-dimethyl-1-cyclohexyl radical, R5 represents a saturated, linear or branched, C1 to C3 alkyl radical and, either R1 and R2 stand each for a hydrogen atom, R3 and/or R4 representing a methyl radical, or R3 and R4 represent each a hydrogen atom, R1 and/or R2 representing then a methyl radical (claim 1). 
	Giersch et al. do not teach or fairly suggest the claimed compounds (Ia), (Ib) or (Ic), wherein the compound comprises, in particular, the R1, R2, R3 and R4 groups as hydrogen.
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
	


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763